Citation Nr: 0725617	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With respect to the claim at issue, the Board notes that 
while the veteran was provided VCAA notification letters in 
January 2003, June 2003, and July 2004, these letters are 
inadequate as they do not provide notice with respect to the 
requirements of service connection on a secondary basis.  As 
there is nothing in the record that satisfies the 
notification requirements of the VCAA with respect to the 
asserted claim for secondary service connection, the case 
must be remanded.  

The Board also notes that after the case was certified on 
appeal to the Board, additional medical evidence was obtained 
without a waiver of initial consideration of such evidence by 
the RO.  Upon remand, this evidence should be considered by 
the RO or the Appeals Management Center (AMC) prior to the 
case's return to the Board. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit all 
pertinent evidence in his possession.  
Specifically, the veteran should be 
afforded full notification with respect 
to claims for secondary service 
connection, including notification of 
38 C.F.R. § 3.310 (effective October 
2006) and Allen v. Brown, 7 Vet. App. 439 
(1995), (when aggravation of a veteran's 
nonservice-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability over and above the degree of 
disability existing prior to the 
aggravation).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claim based on a 
de novo review of the record, including 
any evidence added to the claims folder 
after certification to the Board.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

